DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments  
	Applicant's arguments filed 10/20/2021 with respect to claim(s) 1 and 11 have been considered but are moot in view of the new ground(s) of rejection. 	Applicant’s arguments:	On pg. 6-8, Applicant argues that Guo et al. (US 2021/0126854 A1) does not teach amended claims 1 and 11. 	Examiner’s response:	A new grounds of rejection is given below for claims 1 and 11 with respect to Liu et al. (US 2019/0342219 A1) in view of Matthews et al. (US 10,320,691 B1).

Claim Rejections - 35 USC § 103
 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the 

	Claim(s) 1, 5, 7, 10-11, 15, 17, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US 2019/0342219 A1) in view of Matthews et al. (US 10,320,691 B1).

Regarding claim 1, Liu discloses A method of forwarding a packet along one of a plurality of network links from a first forwarding node of a wide area network (WAN) to a second forwarding node of the WAN (Fig. 1, [0017], [0019]: network architecture 100 (=WAN) includes routers providing interface between local area network and provider’s core network. Fig. 5: router 504 (=first forwarding node) transmits different types of traffic, i.e., voice traffic (=packet), to router 502 (=second forwarding node) through a plurality of tunnels 511-513 (=network links)), the method comprising: 
identifying a particular service class to use to forward the packet (Fig. 5, [0036]: identify CoS based on stream to transmit the stream via tunnel 512, i.e., Fig. 2, [0026]: voice CoS (=particular service class) is identified based on voice stream 202 (=packet)); 
selecting one of the first and second network links for the packet and the particular service class of the selected network link ([0016], [0039]: to balance the use of communication resources, specific tunnels are selected based on measured performance and KPIs. [0026]: generate KPIs (=first and second metric values) based on performance measurements for each CoS, such as voice CoS (=particular service class). KPIs include delay, jitter, and frame loss ratio. Fig. 5, [0039]: determine performance based on KPI threshold or determine KPI based on performance measurements for tunnel 511-512 (=first and second network links) and select tunnel 511 and not tunnel 512 for voice stream (=packet) because it has better performance for voice streaming and select voice CoS (=particular service class) of tunnel 511 (=selected network link)), each of the first and second network links associated with a plurality of service classes including the particular service class (Fig. 5, [0036]: tunnel 511 and tunnel 512 are associated with a plurality of CoS, such as voice CoS (=particular service class), video CoS, and data CoS), each service class of each particular link associated with a different quality of service (QoS) guarantee provided by the WAN to packet flows that use the service class to pass through the WAN on the particular link (Fig. 1, [0017]: network architecture 100 (=WAN) comprises different tunnels. Fig. 5, [0036]: tunnels 511 and 512 are associated with a plurality of CoS (=service class) for transmission of voice stream, video stream, data stream (=packet flows). Fig. 2, [0026]: each CoS has its own QoS marking (=QoS guarantee), i.e., voice CoS has QoS of 40 with delay threshold of 100 ms, jitter threshold of 20 ms, and FLR of 0.3%. [0038]: QoS factors include KPIs such as packet loss, throughput, transmission delay, jitter, frame loss rate, etc.); and 
forwarding the packet along the particular service class of the selected network link (Fig. 5, [0037], [0039]: transmit voice stream (=packet) along voice CoS (=particular service class) of tunnel 511 (=selected network link)).
Although Liu discloses the ability to adjust the pathways to balance the use of communication resources [0016], Liu does not explicitly disclose that the selection of specific tunnels is based on first and second load balancing weight values computed from first and second metric values associated with the particular service class for first and second network links.
However, Matthews discloses a selection of a particular path is based on first and second load balancing weight values computed from first and second metric values associated with the particular service class for first and second network links (Fig. 8, col. 27 ll. 24-26: flow 800 is performed by system 100 and/or system 200. Col. 28 ll. 21-28: a particular path of multiple paths is selected based on a load-balancing mechanism on weights, i.e., path A (=first network link) has a weight of 4 (=first load balancing weight value) and a path B (=second network link) has a weight of 5 (=second load balancing weight value). Col. 27 l. 66 – col. 28 l. 4: the weight is determined by using functions (=computed) with factors such as QoS levels (=particular service class). Col. 28 ll. 47-48: weights of paths are adjusted (=computed) dynamically based on metrics. Col. 19 ll. 16-18, 24-26, 35-38 and col. 30 ll. 60-64: metric may be drop counters, delay, bandwidth, throughput, latency, congestion, etc.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the router trying to balance the use of communication resources, as taught by Liu, to select a path based on load-balancing mechanism on weights of each paths where weights are dynamically adjusted based on metrics, as taught by Matthews.
Doing so provides a method for dynamic weighted cost multipathing (Matthews: Fig. 8, col. 27 ll. 22-23, col. 28 ll. 54-55) by selecting a particular path using load-balancing mechanism based on weights and dynamically adjusting weights of the paths based on metrics to allow reassignment of some portion of traffic to different paths in response to changing network conditions (Matthews: col. 28 ll. 21-23 and ll. 46-53).

Regarding claim 5, Liu in view of Matthews discloses all features of claim 1 as outlined above. 
Liu discloses wherein the first and second metric values are computed from path quality metric (PQM) values generated for the particular service class of the first and second network links ([0021]: performance factors (=PQM values) are measured for voice CoS (=particular service class) of different tunnels. Fig. 5, [0039]: performance for CoS, i.e., voice CoS (=particular service class), is measured for tunnels 511 and 512 (=first and second network links). [0026]: KPIs (=first and second metric values) are generated from performance measurements).


Liu further discloses wherein PQM values comprise at least one of loss values, delay values and jitter values ([0021]: performance factors (=PQM values) include packet loss, jitter, delay, and the like).

Regarding claim 10, Liu in view of Matthews discloses all features of claim 1 as outlined above. 
Liu does not disclose, but Matthews discloses further comprising identifying the particular service class comprises identifying the particular service class through a service class identifier that is contained in a header of the received packet (col. 10 ll. 38-51: device 200 can send a data unit to a selected path based on attributes or characteristics such as QoS level specified by a tag or label in a packet’s header. Col. 2 ll. 23-32: a node may identify the path from multiple paths to send data units of certain types).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the router, as taught by Liu, to use a QoS level specified by a tag or label in a packet’s header to select a path, as taught by Matthews.
Doing so allows the device to take a specific action based on the attribute or characteristics (Matthews: col. 10 ll. 38-42).

Regarding claim 11, Liu discloses A non-transitory machine readable medium storing a program that when executed by at least one processing unit forwards a packet along one of a plurality of network links from a first forwarding node of a wide area network (WAN) to a second forwarding node of the WAN (Fig. 3, [0030]-[0031]: router 303 includes memory 326 with programs that are executed by processor 324 to perform functions. Fig. 1, [0017], [0019]: network architecture 100 (=WAN) includes routers providing interface between local area network and provider’s core router 504 (=first forwarding node) transmits different types of traffic, i.e., voice traffic (=packet), to router 502 (=second forwarding node) through a plurality of tunnels 511-513 (=network links)), the program comprising sets of instructions for: 
identifying a particular service class to use to forward the packet (Fig. 5, [0036]: identify CoS based on stream to transmit the stream via tunnel 512, i.e., Fig. 2, [0026]: voice CoS (=particular service class) is identified based on voice stream 202 (=packet)); 
selecting one of the first and second network links for the packet and the particular service class of the selected network link ([0016], [0039]: to balance the use of communication resources, specific tunnels are selected based on measured performance and KPIs. [0026]: generate KPIs (=first and second metric values) based on performance measurements for each CoS, such as voice CoS (=particular service class). KPIs include delay, jitter, and frame loss ratio. Fig. 5, [0039]: determine performance based on KPI threshold or determine KPI based on performance measurements for tunnel 511-512 (=first and second network links) and select tunnel 511 and not tunnel 512 for voice stream (=packet) because it has better performance for voice streaming and select voice CoS (=particular service class) of tunnel 511 (=selected network link)), each of the first and second network links associated with a plurality of service classes including the particular service class (Fig. 5, [0036]: tunnel 511 and tunnel 512 are associated with a plurality of CoS, such as voice CoS (=particular service class), video CoS, and data CoS), each service class of each particular link associated with a different quality of service (QoS) guarantee provided by the WAN to packet flows that use the service class to pass through the WAN on the particular link (Fig. 1, [0017]: network architecture 100 (=WAN) comprises different tunnels. Fig. 5, [0036]: tunnels 511 and 512 are associated with a plurality of CoS (=service class) for transmission of voice stream, video stream, data stream (=packet flows). Fig. 2, [0026]: each CoS has its own QoS marking (=QoS guarantee), i.e., voice CoS has QoS of 40 with delay threshold of 100 ms, jitter threshold of 20 ms, and FLR of 0.3%. ; and 
forwarding the packet along the particular service class of the selected network link (Fig. 5, [0037], [0039]: transmit voice stream (=packet) along voice CoS (=particular service class) of tunnel 511 (=selected network link)).
Although Liu discloses the ability to adjust the pathways to balance the use of communication resources [0016], Liu does not explicitly disclose the selection of specific tunnels is based on first and second load balancing weight values computed from first and second metric values associated with the particular service class for first and second network links.
However, Matthews discloses a selection of a particular path is based on first and second load balancing weight values computed from first and second metric values associated with the particular service class for first and second network links (Fig. 8, col. 27 ll. 24-26: flow 800 is performed by system 100 and/or system 200. Col. 28 ll. 21-28: a particular path of multiple paths is selected based on a load-balancing mechanism on weights, i.e., path A (=first network link) has a weight of 4 (=first load balancing weight value) and a path B (=second network link) has a weight of 5 (=second load balancing weight value). Col. 27 l. 66 – col. 28 l. 4: the weight is determined by using functions (=computed) with factors such as QoS levels (=particular service class). Col. 28 ll. 47-48: weights of paths are adjusted (=computed) dynamically based on metrics. Col. 19 ll. 16-18, 24-26, 35-38 and col. 30 ll. 60-64: metric may be drop counters, delay, bandwidth, throughput, latency, congestion, etc.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the router trying to balance the use of communication resources, as taught by Liu, to select a path based on load-balancing mechanism on 
Doing so provides a method for dynamic weighted cost multipathing (Matthews: Fig. 8, col. 27 ll. 22-23, col. 28 ll. 54-55) by selecting a particular path using load-balancing mechanism based on weights and dynamically adjusting weights of the paths based on metrics to allow reassignment of some portion of traffic to different paths in response to changing network conditions (Matthews: col. 28 ll. 21-23 and ll. 46-53).

Regarding claim 15, Liu in view of Matthews discloses all features of claim 11 as outlined above. 
Liu discloses wherein the first and second metric values are computed from path quality metric (PQM) values generated for the particular service class of the first and second network links ([0021]: performance factors (=PQM values) are measured for voice CoS (=particular service class) of different tunnels. Fig. 5, [0039]: performance for CoS, i.e., voice CoS (=particular service class), is measured for tunnels 511 and 512 (=first and second network links). [0026]: KPIs (=first and second metric values) are generated from performance measurements).

Regarding claim 17, Liu in view of Matthews discloses all features of claim 15 as outlined above. 
Liu discloses wherein PQM values comprise at least one of loss values, delay values and jitter values ([0021]: performance factors (=PQM values) include packet loss, jitter, delay, and the like).

Regarding claim 19, Liu in view of Matthews discloses all features of claim 11 as outlined above. 
Liu discloses wherein the set of instructions for selecting is executed for different packets of one packet flow, such that one packet of the flow uses the first network link while another packet of the flow uses the second network link, in order to spread packets of the flow between first and second network links (Fig. 5, [0037]: video stream (=one packet flow) is split so that uplink portion 5112 (=one packet of the flow) and downlink portion 5124 (=another packet of the flow) go through tunnel 511 and tunnel 512 (=first and second network links), respectively).

Regarding claim 20, Liu in view of Matthews discloses all features of claim 11 as outlined above. 
Liu discloses wherein the first and second forwarding nodes are two edge nodes connecting two different sites through the first and second network links that are Quality of Service (QoS) aware network links (Fig. 5, [0036], [0039]: router 502 and router 504 are edge routers connecting the local side with the core side through tunnels 511-513. Each tunnel has different CoS and QoS and measurements are made for performance for CoS and CoS (=QoS aware network links)).

	Claim(s) 2-3, 9, and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US 2019/0342219 A1) in view of Matthews et al. (US 10,320,691 B1) and Guo et al. (US 2021/0126854 A1).

Regarding claim 2, Liu in view of Matthews discloses all features of claim 1 as outlined above. 
Liu in view of Matthews does not disclose, but Guo discloses further comprising associating the packet with an identifier of the particular service class of the selected network link ([0052]: the router generates a PTS header for the packet and includes outputs of a selected path as a result in the PTS header. Fig. 6A, [0056]: the PTS header includes port number to identify the class of traffic per path. [0044]: the network traffic class includes voice data, video data, etc. [0020]: PTS is used to indicate the selected best path. [0023]: for voice traffic, a path that is least latency fraught is selected. Fig. 1, [0025]: each path goes through links 130, 134, and 132).

Doing so allows the packet to be re-routed to a new path to avoid bandwidth bottlenecks and improve load balancing and further provides various packet information to the receiving end (Guo: [0052]).

Regarding claim 3, Liu in view of Matthews discloses all features of claim 2 as outlined above. 
Liu in view of Matthews does not disclose, but Guo discloses further comprising associating the packet with a sequence number of the particular service class of the selected network link ([0052]: the router generates a PTS header for the packet. Fig. 6A, [0063]: the PTS header includes a sequence number that is related with the port number. [0056]: port number identifies the class of traffic per path. [0044]: the network traffic class includes voice data, video data, etc. [0020]: PTS is used to indicate the selected best path. [0023]: for voice traffic, a path that is least latency fraught is selected. Fig. 1, [0025]: each path goes through links 130, 134, and 132).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the router when identifying voice CoS, as taught by Liu, to generate a PTS header for the packet that includes a sequence number related to a port number to identify the selected best path for voice traffic, as taught by Guo.
Doing so allows the packet to be re-routed to a new path to avoid bandwidth bottlenecks and improve load balancing and further provides various packet information to the receiving end (Guo: [0052]).


Liu in view of Matthews does not disclose, but Guo discloses further comprising identifying the particular service class comprises identifying the particular service class by performing a classification operation that matches a set G377.0643of header values of the packet with an identifier of a classification rule that identifies the particular service class (Fig. 4: block 404. [0044]: the router determines class of network traffic, i.e., voice data or video data, based on header information (=header values) of the network packet, i.e., voice data is critical traffic and video data is non-critical traffic (=identifier of a classification rule that identifies the particular service class). [0031]: header carries class priority).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the router when identifying voice CoS for voice stream, as taught by Liu, to determine the class of network traffic based on header information, i.e., voice data is critical traffic, as taught by Guo.
Doing so allows the packet to be classified as critical or non-critical traffic and select a critical or non-critical path based on the classification (Guo: [0044]).

Regarding claim 12, Liu in view of Matthews discloses all features of claim 11 as outlined above. 
Liu in view of Matthews does not disclose, but Guo discloses wherein the program further comprises a set of instructions for associating the packet with an identifier of the particular service class of the selected network link ([0052]: the router generates a PTS header for the packet and includes outputs of a selected path as a result in the PTS header. Fig. 6A, [0056]: the PTS header includes port number to identify the class of traffic per path. [0044]: the network traffic class includes voice data, video data, etc. [0020]: PTS is used to indicate the selected best path. [0023]: .
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the router when identifying voice CoS, as taught by Liu, to generate a PTS header for the packet that includes port number to identify the selected best path for voice traffic, as taught by Guo.
Doing so allows the packet to be re-routed to a new path to avoid bandwidth bottlenecks and improve load balancing and further provides various packet information to the receiving end (Guo: [0052]).

Regarding claim 13, Liu in view of Matthews discloses all features of claim 12 as outlined above. 
Liu in view of Matthews does not disclose, but Guo discloses wherein the program further comprises a set of instructions for associating the packet with a sequence number of the particular service class of the selected network link ([0052]: the router generates a PTS header for the packet. Fig. 6A, [0063]: the PTS header includes a sequence number that is related with the port number. [0056]: port number identifies the class of traffic per path. [0044]: the network traffic class includes voice data, video data, etc. [0020]: PTS is used to indicate the selected best path. [0023]: for voice traffic, a path that is least latency fraught is selected. Fig. 1, [0025]: each path goes through links 130, 134, and 132).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the router when identifying voice CoS, as taught by Liu, to generate a PTS header for the packet that includes a sequence number related to a port number to identify the selected best path for voice traffic, as taught by Guo.
.

	Claim(s) 4 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US 2019/0342219 A1) in view of Matthews et al. (US 10,320,691 B1) and Hughes et al. (US 2007/0115812 A1).

Regarding claim 4, Liu in view of Matthews discloses all features of claim 3 as outlined above. 
Liu in view of Matthews does not disclose, but Hughes discloses wherein the sequence number comprises first and second portions (Fig. 4, [0035], [0038]: source network device uses a QoS level sequence number counter to add values to packet 437, i.e., 0 and 1 (=first and second portions)), the first portion comprising the service class identifier ([0038]: packet 437 includes 0 which indicates QoS level), and the second portion comprising a number from a sequence number range used for a plurality of service classes of the selected network link ([0038]: packet 437 includes 1 which indicates QoS sequence number of QoS level 0. [0034]: the sequence number may be numerical, i.e., 1, 2, 3, etc.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the router, as taught by Liu, to generate a PTS header for the packet that includes a sequence number related to a port number to identify the selected best path for voice traffic, as taught by Guo, and to mark the data packet with values of QoS level and QoS sequence number, as taught by Hughes.


Regarding claim 14, Liu in view of Matthews discloses all features of claim 13 as outlined above. 
Liu in view of Matthews does not disclose, but Hughes discloses wherein the sequence number comprises first and second portions (Fig. 4, [0035], [0038]: source network device uses a QoS level sequence number counter to add values to packet 437, i.e., 0 and 1 (=first and second portions)), the first portion comprising the service class identifier ([0038]: packet 437 includes 0 which indicates QoS level), and the second portion comprising a number from a sequence number range used for a plurality of service classes of the selected network link ([0038]: packet 437 includes 1 which indicates QoS sequence number of QoS level 0. [0034]: the sequence number may be numerical, i.e., 1, 2, 3, etc.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the router, as taught by Liu, to generate a PTS header for the packet that includes a sequence number related to a port number to identify the selected best path for voice traffic, as taught by Guo, and to mark the data packet with values of QoS level and QoS sequence number, as taught by Hughes.
Doing so allows the data packet to be ordered in a message sequence (Hughes: [0034]) because the system provides multiple QoS levels in a single IPSEC tunnel; thus preventing unnecessary packet loss due to QoS prioritization (Hughes: [0045]).

	Claim(s) 6, 8, 16, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US 2019/0342219 A1) in view of Matthews et al. (US 10,320,691 B1) and Johnston et al. (US 2007/0083727 A1).

Regarding claim 6, Liu in view of Matthews discloses all features of claim 5 as outlined above. 
Liu in view of Matthews does not disclose, but Johnston discloses wherein the first and second metric values are further computed from queue depths of first and second schedulers of the first forwarding node for the first and second network links (Fig. 3, [0031]-[0032]: a best path is selected based on latency, i.e., path 320 has a latency and path 330 has a latency (=first and second metric values for first and second network links). The latency for each path is determined by a load balancing logic based on a number of commands already waiting, i.e., the queue depths. Fig. 7, [0045]: the load balancing logic selects a path. Note: load balancing logic is equated to first and second schedulers because the load balancing logic is evaluating latency for path 320 and path 330).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the router, as taught by Liu, to evaluate latencies for each path by considering the queue depths, as taught by Johnston.
Doing so provides a best path selection based on latency and the use of load balancing (Johnston: [0031]).

Regarding claim 8, Liu in view of Matthews discloses all features of claim 1 as outlined above. 
Liu in view of Matthews does not disclose, but Johnston discloses wherein the first and second metric values are computed from queue depths of first and second schedulers of the first forwarding node for the first and second network links (Fig. 3, [0031]-[0032]: a best path is selected based on latency, i.e., path 320 has a latency and path 330 has a latency (=first and second Note: load balancing logic is equated to first and second schedulers because the load balancing logic is evaluating latency for path 320 and path 330).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the router, as taught by Liu, to evaluate latencies for each path by considering the queue depths, as taught by Johnston.
Doing so provides a best path selection based on latency and the use of load balancing (Johnston: [0031]).

Regarding claim 16, Liu in view of Matthews discloses all features of claim 15 as outlined above. 
Liu in view of Matthews does not disclose, but Johnston discloses wherein the first and second metric values are further computed from queue depths of first and second schedulers of the first forwarding node for the first and second network links (Fig. 3, [0031]-[0032]: a best path is selected based on latency, i.e., path 320 has a latency and path 330 has a latency (=first and second metric values for first and second network links). The latency for each path is determined by a load balancing logic based on a number of commands already waiting, i.e., the queue depths. Fig. 7, [0045]: the load balancing logic selects a path. Note: load balancing logic is equated to first and second schedulers because the load balancing logic is evaluating latency for path 320 and path 330).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the router, as taught by Liu, to evaluate latencies for each path by considering the queue depths, as taught by Johnston.
Doing so provides a best path selection based on latency and the use of load balancing (Johnston: [0031]).

Regarding claim 18, Liu in view of Matthews discloses all features of claim 11 as outlined above. 
Liu in view of Matthews does not disclose, but Johnston discloses wherein the first and second metric values are computed from queue depths of first and second schedulers of the first forwarding node for the first and second network links (Fig. 3, [0031]-[0032]: a best path is selected based on latency, i.e., path 320 has a latency and path 330 has a latency (=first and second metric values for first and second network links). The latency for each path is determined by a load balancing logic based on a number of commands already waiting, i.e., the queue depths. Fig. 7, [0045]: the load balancing logic selects a path. Note: load balancing logic is equated to first and second schedulers because the load balancing logic is evaluating latency for path 320 and path 330).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the router, as taught by Liu, to evaluate latencies for each path by considering the queue depths, as taught by Johnston.
Doing so provides a best path selection based on latency and the use of load balancing (Johnston: [0031]).

Conclusion
 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THE HY NGUYEN whose telephone number is (571)270-3813.  The examiner can normally be reached on Mo-Fr: 8am-4pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino, can be reached on (571) 272-3905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/T.H.N./              Examiner, Art Unit 2478                                                                                                                                                                                          

/JOSEPH E AVELLINO/               Supervisory Patent Examiner, Art Unit 2478